F
From: Nobody <SMTP:nobody@informe.org>
Sent: 10/22/2019 5:41:53 PM
To: WALZ_CALIBER
WALZ ID: 260_WALZ_CALIBER@covius.com
[External Email] This message originated from outside your organization


Your pre-foreclosure reporting form has been successfully submitted to the Bureau
of Consumer Credit Protection. Here is a copy of your submission.
-----
Mortgage Information
-----
Company providing the notice:Caliber Home Loans, Inc.
Owner of the mortgage:LSF9 MASTER PARTICIPATION TRUST
What term best describes the owner of the mortgage?:Securitized Pool
Filer's Email Address:WALZ_CALIBER@lenderlive.com
Contact information for persons having the authority to modify the mortgage to
avoid foreclosure:Kendal Brown 13801 Wireless Way, Oklahoma City, OK 73134
800-321-1437 ext. 2626 BreachInbox@caliberhomeloans.com

-----
Consumer Information
-----

Consumer   First name:KEITH
Consumer   Middle Initial/Middle Name:
Consumer   Last name:BROWNELL
Consumer   Suffix:
Property   Address line 1:39 SUNNY LN
Property   Address line 2:
Property   Address line 3:
Property   Address City/Town:SANFORD
Property   Address State:
Property   Address zip code:04073
Property   Address County:York

-----
Notification Details
-----

Date notice was mailed:10/22/2019
Amount needed to cure the default:802.37
Consumer Address line 1:39 SUNNY LN
Consumer Address line 2:
Consumer Address line 3:
Consumer Address City/Town:SANFORD
Consumer Address State:ME
Consumer Address zip code:04073
